Title: Simeon Hubbard to James Madison, 12 July 1826
From: Hubbard, Simeon
To: Madison, James


                        
                            
                                Mr Madison,
                            
                            
                                
                                    Norwich Conn
                                
                                July 12th 1826, or rather Anno Columbiana 334 & of Independence 50—
                            
                        
                        A Citizen, who, in the extraordinary circumstances in which his Country is placed at the commencement of its
                            first Jubilatie year, by being called to mourn the death of the illustrious antients, who on
                            the first day thereof, winged their way to the eternal mansions of repose, sees additional reasons for making the solemn
                            season subserve the best interests of that country, by the reverting to those  too long laid by
                            principles of virtue, that enabled our ancestors to win, what we seem hastening to loose: need
                            not fear, nay, nor hesitate to address him, on whom the mantel of
                            Elijah is by common consent supposed to rest. Permit me with condolence to offer the annexed
                            Dirge to you, the new Elisha; with wishes rendered more ardent by the wants
                            of my Country, that you, the sacred mantel may long sustain.
                        This, peculiarly the season to call up the state of the nation, imperatively
                            demands of us all, a solemn pause--to enable us to look forward with good effect, it is
                            indispensible that we look back to see what has been done amiss—& to purge the camp of Achans , if any there be therein. Have we one?—yes an unblushing one, who
                            is making a market house of it, has annihilated the confidence of the people in their house of Representatives, and
                            destroyed its sacred character; while another with the Mene tekel  before him continually, is still made to gesture in
                            his closet, as he began to, when first the hand writing appeared on the wall, while delivering his inaugural. I pity my
                            neighbour, now, so far less honourable, than when formerly he stood so high as an able
                            secretary. To make a competent President in time of high opposition brought on by his own
                            abberration, there is required vastly more of ability, than the mere secretary facilities give.
                        This man (I know it) had ample warning of his impending fate. There was no need of the gift of prophecy, to
                            have forseen, at least, one of the results of the intrigues in Washn in, 24, 5. Statesmen (if statesmen they were) was
                            never more under the influences of Lethean draughts, than those in that focus of intrigue at that time. This, of nearly the whole. Does a real Statesman ever loose sight of that great law of his nature, by
                            which man is so readily led by his senses? That is, man, in mass? Deeds, deeds, cried the
                            multitude, with whom the cannons of Orleans, seemed still to reverberate, while they saw the Sun of Jackson high in the
                            firmament. Diplomacy, diplomacy, called out on one side, was heedlessly passed by, by those,
                            who, if they understood at all, took it to be synonymous with dissimulation, management,–fraud. Legitimacy, was also dwelt upon by the same, who, cleaved to "safe precedents", While on the
                            other hand, the legitimacy of caucusing was held out. This was more pardonable, yet both, and all were abortive, as such
                            errors should ever be—That is the errour of heedlessly passing by so manifest a law of nature, in those who nominate, and
                            the radical one, of resting in diplomacy in the least for safety. Notwithstanding the arts used
                            to lessen this vote of him who lacked newspaper support, yet deeds carried it, as they always
                            will, and as they always should, as a sure means of securing more deeds when wanted; whereas if
                            deeds stand for nought & intrigue and management for every thing, what shall we come to? This dissevering the
                            citizen from the soldier is in the highest degree dangerous to the state. Who will after this ever hesitate to pass the
                            rubicon? The want of every thing statesman like in that Herd I will call them by the right
                            name, is shocking to the pride of every American with a Roman heart.
                        It was of no consequence whether Jackson had the little requisites, and facilities or not, as long as he had
                            the great–the overwhelming one of popularity.
                        Yet Clay, the gambler, who riskd every thing dear to men or nations, at a single throw, bid defiance to a
                            nation! Was there ever so spoild an Absalom?
                        Why did he roam? Why did he emigrate to where every thing conduced to spoil him? Had he here remained, he
                            might have ranked with sage old Virginias proudest sons. How much, is man the creature of
                            circumstances? The improvment. Go to no theatre of gambling or speculation–to no state under
                            the influences of a large commercial City, for your Presidents. That officer, must be taken from scenes where the highest
                            virtues grow. Say the field of privation and dangers, if from thence one of commanding talents there be. No one must ever presume to compete in this case—If none such–then from scenes of quiet. This
                            is the philosophy of President making in my opinion. That officer must be the peoples man in fact, or our union cannot be preserved—This to me is evident.
                        But he will never be the peoples man again, if the constitution is not amended so as to take, this most willing burden, from the house—Yet, this will not be done unless the people are
                            aroused to a fearfull height, in the eyes of its cunning oppon<ent>.
                        Clinton would start again. He is, from whence no honest man can yet
                            come for a great while. So I think, & so I speak. He ditches well, thats his
                            forte, let him go on with success, so long as he meddle not with what belongs exclusively to virtue (at least that should)
                            that is the Presidential chair.
                        Why I have written so much I know not. Still, I will say a word more, lest I have no other opportunity. From
                            recollections of youth, (I am over fifty some) I will now speak of your first sessions (as I suppose)—The stand you took
                            against the corruptions of that body who speculated in an unknown degree upon the vitals of the poor Soldier &
                            other holders of the debt–has ever remained, on my mind, & I heartily rejoiced at < > your elevation, & would
                            have at any time fought to have defended you in the chair. I was ripe, quite ripe, when a
                            certain body assumed the right of interfering.* But this is of no consequence now, only to be
                            held up as a warning—
                        But the principal object I had in view, was to say, that if you do not live to see the fatal consequences of
                            unheedingly passing by your salutary warnings, at that first named period, yet your sons if you have any
                            will doubtless. Commercial Island, habits & maxims & policy are ruinous to continents. The paper system
                            must fall. God preserve you many years now the most venerated is the prayer of—* This body, was noted in an oration on the 4th. intended to be worthy of the great day of Jubilee.
                        
                            
                                Simeon Hubbard
                            
                        
                    It is here believed that Mr Jefferson has left one daughter who is a widow, but name unknown–perhaps Mrs Epps–tho some say not. Under such circumstances, connected with
                            solemnity of the time shall I crave of thee to direct, and send the enclosed to such an one–or her daughter, or the
                            most proper, whoever it may be? I make the request in confidence–as griefs are above etiquette. I have seen over the
                            second time this letter to you to see if any thing therein, is improper for an American citizen to say to a President, as
                            that officer should be the the father of his people—I come with filial confidence. Men will
                            contemn rebuke, if it comes.                        
                            S. H.
                        Preparations are making City win to notice this extraordinary event.